Title: To George Washington from Major General John Sullivan, 5 November 1779
From: Sullivan, John
To: Washington, George


        
          Dear General
          Smiths Clove [N.Y.] Novemr the 5th 1779
        
        I was Last Evening honored with your Excys favor of yesterday am making Every preparation for Removing the Troops to the place your Excy has Directed unless the Express which I Sent Yesterday Should previous to our Departure Return with orders for us to March toward Elizabeth Town I Shall move for Conklings the Moment I can Collect Waggons to move with—I have Much Difficulty in moving as we have but ten Continental Waggons & the Delay arising from Collecting teams from the Inhabitants is very great I wish yr Excy to Direct the Quarter Master to Supply us in future. I have the Honor to be with the most profound Respect Dr Genl yr Excys most obedt Servt
        
          Jno. Sullivan
        
      